


110 HCON 233 IH: Commending the Kentucky National Guard for

U.S. House of Representatives
2007-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 233
		IN THE HOUSE OF REPRESENTATIVES
		
			October 10, 2007
			Mr. Rogers of
			 Kentucky (for himself, Mr.
			 Whitfield, Mr. Lewis of
			 Kentucky, Mr. Yarmuth,
			 Mr. Davis of Kentucky, and
			 Mr. Chandler) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Commending the Kentucky National Guard for
		  its service to the Commonwealth of Kentucky and the citizens of the United
		  States.
	
	
		Whereas the 1st Battalion, 149th Infantry of the Kentucky
			 Army National Guard, known as the Mountain Warriors, is headquartered in
			 Barbourville, Kentucky, and deployed approximately 500 Kentuckians;
		Whereas the 1st Battalion, 149th Infantry is made of the
			 following units: Headquarters Company in Barbourville, Kentucky with
			 detachments in Somerset, Kentucky and Williamsburg, Kentucky, Company A in
			 Harlan, Kentucky, Company B in London, Kentucky, Company C in Ravenna,
			 Kentucky, and additional troops from across Kentucky;
		Whereas this is the second deployment for the 1st
			 Battalion, 149th Infantry since September 11, 2001;
		Whereas more than 500 soldiers of the 1st Battalion, 149th
			 Infantry were mobilized on June 27, 2006 and deployed to Camp Shelby,
			 Mississippi;
		Whereas the 1st Battalion, 149th Infantry arrived in Iraq
			 on October 2, 2006;
		Whereas during their tour of duty, the 1st Battalion,
			 149th Infantry was assigned to the 4th Infantry Division and the 1st Cavalry
			 Division;
		Whereas the 1st Battalion, 149th Infantry courageously
			 performed route and perimeter security missions, mounted combat patrols and
			 personal security details among other assignments;
		Whereas the 1st Battalion, 149th Infantry was responsible
			 for the security of Camp Slayer in Baghdad, Iraq, as well as conducting
			 counterinsurgency operations in the neighborhoods adjacent to the base;
		Whereas the 1st Battalion, 149th Infantry conducted
			 multiple types of missions, including combat patrols, entry control points,
			 perimeter security, and personal security of visiting dignitaries;
		Whereas the 1st Battalion, 149th Infantry, over the course
			 of eleven months in Iraq, conducted 2204 combat patrols and 28 cordon and
			 search missions;
		Whereas the 1st Battalion, 149th Infantry engaged in 143
			 firefights, found 91 IEDs, stopped 10 possible vehicle-borne IEDs, were
			 attacked with RPGs eight times, endured 10 rocket and 10 mortar attacks, and
			 found 19 weapons caches;
		Whereas the families of the members of the 1st Battalion,
			 149th Infantry have waited patiently for their loved ones to return and endured
			 many hardships during this deployment;
		Whereas the 1st Battalion, 149th Infantry has performed
			 admirably and courageously; gaining the gratitude and respect of Kentuckians
			 and all Americans;
		Whereas the Heavy Equipment Transport Platoon, 2123rd
			 Transportation Company of the Kentucky Army National Guard is headquartered in
			 Richmond, Kentucky and deployed approximately 70 Kentuckians;
		Whereas the 2123rd Transportation Company conducted daily
			 resupply missions including moving tanks, water, heavy equipment, weapons, and
			 guided weapons systems for the United States Army during its tour of duty in
			 Iraq;
		Whereas the Rear Area Operations Command from 2nd
			 Battalion, 123rd Armor of the Kentucky Army National Guard is headquartered in
			 Bowling Green, Kentucky and deployed approximately 30 Kentuckians; and
		Whereas the 2nd Battalion, 123rd Armor, nicknamed the
			 “Orphan Battalion”, performed base operations for coalition forces including
			 110 combat patrols, site hardening and security improvements, and establishment
			 of 11 guard tower and 17 vehicle battle positions at Qayyarah Airfield West:
			 Now, therefore, be it
		
	
		That Congress—
			(1)commends the 1st Battalion, 149th Infantry
			 of the Kentucky Army National Guard upon its completion of deployment and brave
			 service to the Commonwealth of Kentucky and the citizens of the United
			 States;
			(2)commends the Heavy Equipment Transport
			 Platoon, 2123rd Transportation Company and the Rear Area Operations Command
			 (RAOC) from 2nd Battalion, 123rd Armor upon its completion of deployment and
			 brave service to the Commonwealth of Kentucky and the citizens of the United
			 States;
			(3)recognizes the achievements of the members
			 of the 1st Battalion, 149th Infantry, the 2123rd Transportation Company, and
			 the 2nd Battalion, 123rd Armor and their exemplary service to the United
			 States; and
			(4)directs the Clerk of the House of
			 Representatives to transmit a copy of this resolution to the Adjutant General
			 of the Kentucky Army National Guard for appropriate display.
			
